People v Bondoc-Gutierrez (2020 NY Slip Op 04568)





People v Bondoc-Gutierrez


2020 NY Slip Op 04568


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2016-01111
 (Ind. No. 10291/13)

[*1]The People of the State of New York, respondent,
vEmerlito Bondoc-Gutierrez, appellant.


Paul Skip Laisure, New York, NY (Angad Singh of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Joseph E. Gubbay, J.), rendered June 9, 2015, convicting him of endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not entered knowingly, intelligently, and voluntarily because the Supreme Court failed to adequately advise him of the immigration consequences of his plea is unpreserved for appellate review as he failed to raise the issue before the court or move to withdraw his plea (see People v Pastor, 28 NY3d 1089, 1091; People v Peque, 22 NY3d 168, 183; People v Plaza, 178 AD3d 958; People v Gustavo-Cano, 149 AD3d 1100, 1101), and we decline to reach it in the exercise of our interest of justice jurisdiction.
DILLON, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court